Citation Nr: 1646167	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left knee disability also claimed as a left leg and ankle disability, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a right wrist disability, to include as secondary to a lumbar spine disability.

5.  Entitlement to service connection for a right knee disability, to include as secondary to a lumbar spine disability.

6.  Entitlement to service connection for a right arm disability, to include as secondary to a lumbar spine disability.

7.  Entitlement to service connection for a sciatic nerve disability of the lower extremities also claimed as neuropathy, to include as secondary to a lumbar spine disability.

8.  Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a cervical spine disability.

9.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1989.  Specifically, he served in the U.S. Navy from January 1984 to May 7, 1989.  From May 8, 1989 to May 26, 1989, he served in the U.S. Air Force.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2005 and October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to the benefits sought on appeal. 

A videoconference hearing was held on May 23, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014) and who is rendering the determination in this case.

In March 2012 and December 2015, the Board remanded this claims for additional development which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claims for entitlement to service connection for radiculopathy of the upper extremities and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An in-service low back injury resolved without residual disability; the current chronic lumbar spine disability was not incurred in service.

2.  Resolving reasonable doubt in favor of the Veteran, a cervical spine disability had its onset during service.

3.  An in-service left ankle sprain resolved without residual disability; a current chronic left leg disability, including ankle and knee disorders, was not incurred in service, is not otherwise the result of a disease or injury incurred in service, and was not caused by a service-connected disability.

4.  A right wrist disability was not shown in service or for many years thereafter; a current right wrist disability was not incurred in service, is not otherwise the result of a disease or injury incurred in service, and was not caused by a service-connected disability.

5.  A right knee disability was not shown in service or for many years thereafter; a current right knee disability was not incurred in service, is not otherwise the result of a disease or injury incurred in service, and was not caused by a service-connected disability.

6.  A right arm disability was not shown in service or for many years thereafter; a current right arm disability was not incurred in service, is not otherwise the result of a disease or injury incurred in service, and was not caused by a service-connected disability.

7.  A sciatic nerve disability of the lower extremities also claimed as neuropathy, was not shown in service or for many years thereafter; a current sciatic nerve disability of the lower extremities was not incurred in service, is not otherwise the result of a disease or injury incurred in service, and was not caused by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for a left leg disability, including left ankle and knee disorders, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309; 3.310 (2015).

4.  The criteria for service connection for a right wrist disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309; 3.310 (2015).

5.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309; 3.310 (2015).

6.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309; 3.310 (2015).

7.  The criteria for service connection for a sciatic nerve disability of the lower extremities, also claimed as neuropathy, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309; 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, notice was provided by correspondence in December 2004, December 2006, June 2007, July 2007 and August 2007.  The claims were last readjudicated in May 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Additionally, VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as neuropathy or arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b). 

1. Lumbar spine disability

The Veteran claims that he is entitled to service connection for a lumbar spine disability because it was incurred during service.  Specifically, he claims that while on active duty in June 1988 he injured his back picking up a water heater.  He states that the water heater was far heavier than he imagined and as he tried to put it into the dumpster, his back failed.  Within minutes, he felt unimaginably intense pain.  He could not be in any position other than flat on his back.  The pain radiated from his waist down both of his legs, and was accompanied by acute burning and "electricity" in both legs, feet, and sciatic region.  He states that although he injured his back several times thereafter in work-related injuries, this initial injury in June 1988 weakened his back and rendered him susceptible to further injury.

The evidence of record shows that the Veteran has been diagnosed with a lumbar spine disability, diagnosed degenerative joint and disc disease of the lumbar spine.  Accordingly, the first element of service connection, a current disability, is met.  

The service treatment records reflect that the Veteran injured his back lifting a water heater in June 1988.  He denied numbness and tingling in legs at the time but described pain radiating down both legs.  On examination the Veteran could not lean forward, backward, or from side to side due to pain.  There was no deformity or rigidity.  Spasms were not found.  Neurological examination was normal.  The assessment was low back strain.  Straight leg raise test was negative.  The Veteran was given medication.  A few days later in June 1988, the Veteran was seen again for the back pain.  It was noted that the Motrin he was given did not help.  Examination revealed that he had regained 70 percent of his range of motion.  There was no deformity or spasms; however, the Veteran was noted to be standing to one side.  The assessment was resolving back strain.  The Veteran was told to return if the symptoms worsened.  There are no further service treatment records documenting back pain.  The November 1988 enlistment examination for the U.S. Air Force showed that spine examination was normal.  The accompanying report of medical history form reveals that the Veteran denied recurrent back pain.  As such, the service treatment records lack the combination of manifestations sufficient to identify a chronic lumbar spine disability as distinguished from merely isolated findings.  Rather, the record suggests that the in-service low back strain resolved with treatment.  The Board finds that the service treatment records lack sufficient observation or notation to establish that any chronic disability had its onset in service.

The post-service private medical evidence contains a September 1995 handwritten physical therapy progress note reflects that in August 1995 the Veteran injured his back while lifting a piece of x-ray furniture.  He felt a sudden, sharp jolt in the lower lumbar spine.  It also reflects that he injured his back seven or eight years earlier in service and that he has had problems ever since. 

An October 1995 radiologic report noted that lateral and spot views of the lumbar spine revealed anatomic alignment of the spine.  The disc spaces were noted to be well preserved and normal.  The facet joints were unremarkable and no degenerative changes were demonstrated.  The impression was normal lumbar spine.

As the Veteran's lumbar spine was clinically evaluated as normal at the time of his November 1988 examination, and there is no clinical evidence of disability shown for many years after service, the Board finds that back disorder was not shown in service, and arthritis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disabilities to service is needed to substantiate the claim.  

On the question of a nexus between the lumbar spine disability and the in-service injury in 1988, there is evidence both for and against the claim.

An October 1995 letter from a private physician noted that on August 4, 1995 the Veteran, who was working at an airline, was moving x-ray equipment, which he perceived weighed over 150 lbs.  As he was lifting it with a co-worker, he sustained a twisting injury to his lower back and felt discomfort in his lower back, traveling to the buttocks on both lower extremities, but not into the legs.  He worked with it and it gradually became worse.  By the end of one week he reported it.  The Veteran stated that until that August 1995 injury he had no discomfort or limitations in his spine whatsoever.  The private physician noted a diagnosis of lumbosacral spine and right sacroiliac joint sprain, with no evidence of any radiculopathy.  After examining the Veteran, the physician opined that the diagnosis is work-related.  The letter related that the Veteran had two previous "occurrences" with his back, one in the Navy and an occurrence with a chiropractor in April 1995.  Specifically, it was noted that the Veteran saw a chiropractor for two visits in April 1995 for a pulled muscle in his lumbar spine.  The treatment was not helpful and no x-rays were done.  The Veteran denied any limitations with respect to activities before the August 1995 injury.

An April 1996 private treatment record noted that the Veteran injured his low back and left knee in an industrial injury. 

A May 1996 "Doctor's First Report of Occupational Injury or Illness" noted that while working for an airline, the Veteran lifted a 250-pound odd-sized box with a co-worker and experienced immediate right lower back pain.  He continued to work and noted increased lower back pain about two days later.  He currently complained of daily annoying to moderate right lumbosacral to sacroiliac pain.  After examination, the clinical impression was chronic right sacroiliac dysfunction. 

A June 1996 private physician's report noted that x-rays of the lumbosacral spine were unremarkable.  It also noted that the Veteran developed a flare-up for no reason at all in 1996.  He eventually required the care of a chiropractic provider and had about 12 sessions.  He described daily intermittent discomfort.  It was also noted that the Veteran injured his left knee in an industrial injury, which resulted in a meniscectomy. 

A November 1996 private physician report noted that the Veteran was very annoyed that his back problem was not going away and the stiffness was not going away after a year.  He demanded an MRI.  Based upon his chronic complaints of pain, to include radiating pain, the physician felt that an MRI was indicated. 

A December 1996 MRI of the lumbar spine revealed a small central subligamentous L4-5 disc herniation, a small left posterolateral subligamentous L5-S1 disc herniation, and broad-based posterior bulging of the L3-4 disc. 

An April 1997 private physician's report noted that a MRI showed bulging and herniation at L4-5 and L5-S1.  The assessment was recurrent lumbosacral sprain with no frank neurological component at that time. 
A February 2003 "Memorandum for Goodrich" noted that the Veteran received a medical evaluation in February 2003 regarding an injury that resulted in temporary physical limitations of his back. 

A December 2003 private post-myelogram CT scan of the lumbar spine revealed normal L1-2 and L2-3.  There was minimal disc space height loss associated with a mild diffuse disc bulge in L3-4.  There was mild disc space height loss associated with a diffuse disc bulge in L4-5.  The L5-S1 disc space was normal.  The impression was L4-5 disc bulge with potential neural impingement on the left.  

A February 2004 private treatment record noted that the Veteran described a one-year history of aching pain in the low back with nondermatomal radiation to the legs.  He denied lower extremity weakness or loss of bowel or bladder control.  He reported new numbness and tingling in the feet and fingertips.  Post-myelogram CT scan revealed an L4-5 disc bulge with a questionable left neuroforaminal compromise.  The impression was mild lumbar degenerative changes and possible sympathetically maintained pain of the lower extremities.  The plan included a targeted right lumbar sympathetic block with local anesthetic. 

A March 2004 private treatment record noted the Veteran's complaints of bilateral foot pain, which radiated up his legs into his buttocks and back.  Range of motion of the back was excellent.  The private physician stated that he was at a loss to explain all of the Veteran's symptoms.  The physician felt it is highly improbable that it is a sympathetic mediated pain syndrome because the sympathetic blocks were of no real benefit.  The physician wondered if it was some form of posttraumatic stress disorder. 

A July 2004 letter from a private physician summarizing treatment of the Veteran noted that the Veteran had degenerative disc disease and spinal stenosis of the lumbar spine.  There was no evidence of frank nerve root defects and examination failed to confirm lumbar radiculopathy.  It was noted that the Veteran first presented in April 2003.  He was working oversees about 80 to 100 hours a week.  He began experiencing problems with his feet, legs, hands, and arms.  His pain began in his left buttocks and traveled down the back of his leg to his feet.  He felt like his legs were on fire and his feet were burning.  MRI studies from February 2003 revealed degenerative disc disease at L3-4, L4-5, and L5-S1.  He was thought to have some congenital narrowing of the spinal canal from L3-4 through L5-S1.  He had some midline annular protrusions at L3-4, L4-5, and L5-S1.  An exercise program was initiated in April 2003.  In May 2003 he continued experiencing burning dysesthesias in his feet and stiffness in his back.  In June 2003 he was seen complaining of severe lower back pain that began around May 24, 2003.  It was associated with increased pain in his legs.  It was quite bothersome for about two weeks and then improved spontaneously.  Examination from June 2003 showed excellent range of motion of the back.  There was no hypersensitivity to palpation.  There was some tenderness at L5.  Reflexes were normal and strength was excellent.  EMG nerve studies were performed in May 2003.  Findings were consistent with mild bilateral L5 radiculopathy.  In September 2003 the Veteran reported recurrent burning dysesthesias in his feet and legs, which went into his back, hands, arms, and even the lower half of his face.  In January 2004 he stated that his sleep was disturbed about every night due to numbness and compression that occurred in his shoulders and arms.  He had burning from his pelvis to his feet when sitting or lying.  Examination was basically unchanged.  Myelogram and post-myelogram/CT study revealed mildly narrowed spinal canal at L3-4, L4-5, and L5-S1.  The physician felt that he should proceed with lumbar sympathetic blocks.  In March 2004 he continued to complain of bilateral foot pain, up his legs and buttocks to his back.  He underwent the lumbar sympathetic blocks but they provided absolutely no relief of his symptoms whatsoever.  He then underwent an epidural steroid injection which gave him complete relief of his lower extremity symptoms for a few hours, but when the local anesthetic wore off, his pain returned.  Examination was normal, again.  In May 2004 the Veteran stated that he was better overall.  He was exercising and riding his bike.  Examination was benign.  The examiner opined that the Veteran was primarily psychologically disabled, as his symptoms do not correlate well with any physical disease or process. 

A November 2004 private treatment record noted that the Veteran received significant decrease in burning foot pain symptoms following his first two lumbar epidural steroid injections.  However, after the third injection, he did not have any significant relief.  He continued to complain of burning pain in his heel and plantar foot.  The impression was bilateral lower extremity radiculopathy versus peripheral neuropathy of unknown etiology. 

A February 2005 VA treatment record noted complaints of burning pain in the feet and leg, which had been present since 1987 when the Veteran injured his back in service lifting a water heater.

An April 2005 noted that the Veteran had an EMG study in May 2003, which revealed an abnormal study, representing mild bilateral L5 radiculopathy.  There was no diagnostic evidence of right or left lumbosacral plexopathy, mononeuropathy, or peripheral neuropathy. 

A May 2005 VA treatment record noted that the Veteran injured his back in service in 1988 and reinjured it in 2003.  He was noted to have chronic pain and neuropathy, as well as a history of neck muscle tension and spasms.

In a June 2005 private physician's statement, Dr. R.A.H. noted that the Veteran's service treatment records and private treatment records were reviewed.  It was noted that the Veteran was treated in June 1988 for an injury to his lumbar spine due to lifting a water heater.  He was placed on medication.  His symptoms continued and involved more progressive pain involving his cervical spine.  He received additional treatment on January 24, 1989, confirming cervical spasm on clinical examination.  The private physician diagnosed the Veteran with severe chronic and permanent lumbar spine discogenic syndrome, service-connected.  Dr. R.A.H. opined that the Veteran sustained an injury to his lumbar spine, which was well-documented and treated in the military.  Dr. R.A.H. pointed out that subsequent post-separation MRI testing confirmed discogenic abnormalities to the spine. 

An August 2005 letter from Dr. R.A.H. noted that in service the Veteran had back pain with radiating pain down both lower extremities, and pain that was made worse when he leaned forward or backwards, or from side to side.  Dr. R.A.H. opined that the Veteran's current clinical condition was consistent with the type of symptomatology as presented in service in June 1988. 

An August 2005 VA treatment record noted complaints of bilateral foot and leg pain and numbness.  Neuropathy was noted to be a questionable diagnosis.

An April 2006 private treatment record noted that the Veteran underwent an L5-S1 translaminar lumbar epidural steroid injection for bilateral lower extremity neuritis.

In a May 2006 opinion report Dr. R.A.H. noted that the Veteran injured his back lifting a water heater during service.  Dr. R.A.H. opined that to a reasonable decree of medical certainty, the Veteran had a severe chronic and permanent lumbosacral back discogenic injury which is service-related.  The Veteran received treatment for his lumbar spine injury during service, and continued to experience chronic pain after separation, which followed into his private sector work activities.  Dr. R.A.H. stated that any exacerbation of the lumbosacral back as a result of private sector work did not detract from the original service-related injury to the lumbar spine, which was chronic and permanent, and which continued to be chronic and permanent. 

A June 2006 MRI of the lumbar spine revealed degenerative disc changes at L3-4, L4-5, and L5-S1 with broad based central disc protrusions and underlying annular fissures, as well as central spinal canal narrowing.

A November 2006 private treatment record noted that the Veteran was seen in order to review the MRI study of his lumbar spine.  It was noted that the L4-5 level had changed; he no longer had a discreet herniation at L4-5.  It was more of a broad-based herniation.  He continued to have high intensity zone lesions at L3-4, L4-5, and L5-S1.  There was no central lateral recess or foraminal stenosis. 

A December 2006 MRI of the lumbar spine revealed an L4-5 herniated disc with mass effect on the L5 nerve roots, worse on the left, L5-S1 disc bulge and annular tear with slight mass effect on the left S1 nerve root, and L3-4 disc bulge and annular tear with mild central stenosis.  Also noted was a history of radiculitis.

A January 2007 private treatment record noted that the Veteran fell down some stairs and landed onto an outstretched right upper extremity.  The diagnosis was nondisplaced radial neck fracture of the right elbow.

An April 2007 private orthopedic consultation report noted that the Veteran was seen for back and left leg pain.  It was noted that he was injured on November 10, 2006 lifting a very heavy copy machine with a co-worker.  X-rays were taken and an MRI was performed.  The diagnosis was degenerative disc disease, herniated nucleus pulposus, left, L4-5, L5-S1

An April 2007 private primary follow-up examination report noted that lumbar spine and lower extremity neurological examinations were performed.  Sensation was noted to be abnormal from L1-S2.  Motor strength was 4/5 and equal for dorsiflexion and plantar flexion of the ankles, knee flexion and extension, and hip flexion, extension, abduction, and adduction.  The diagnosis was lumbar degenerative disc disease, lumbar radiculopathy, and herniated nucleus pulposus, L4-5.

A May 2007 private medical record noted that the Veteran injured his back lifting a very heavy copying machine with a co-worker while working at Raytheon in November 2006.  He was lifting the copying machine off a forklift when his left leg buckled and he slipped and twisted his back.  He did not completely fall; however, he had severe pain ever since.  It was noted that he had back and leg pain in the past.  The examining physician noted that to a reasonable degree of medical certainty, the injury of acute herniated disc did occur at work when the Veteran was lifting a copying machine with a co-worker.  The Veteran was noted to have had previous back problems.  However, the physician pointed out that MRIs in the past had shown just mild bulges and the MRI from December 2006 showed an actual herniated disc, which was not seen on past work-ups.  Therefore, the physician concluded that the November 2006 work-related injury did cause this disc herniation. 

The Veteran submitted written argument in July 2007, explaining that his bilateral sciatic pain had been present since November 10, 2006.  MRI of July 2007 showed a tear of the posterior horn of the meniscus, as well as a cyst.  The Veteran complained of continued sciatic pain, peripheral neuropathy (burning) and now right knee pain.  Regarding the right wrist pain, he would like to get an MRI of the right wrist for more conclusive evidence as to the fall he took on December 25, 2006. 

A July 2007 private treatment record noted that the Veteran was seen for complaints of the right knee pain as a result of a November 2006 work-related back injury involving heavy lifting. 

Another July 2007 private treatment record noted complaints of right knee pain, locking and catching medially, which had been going on quite some time.  Examination revealed knee effusion and tenderness.  McMurray's caused him pain medially.  The plan was to undergo right knee arthroscopy. 

A July 2007 private treatment MRI report, noted the presence of a posterior horn medical meniscal tear and an anterior lateral meniscal cyst. 

A September 2007 report from a private physician noted that the Veteran's private treatment records were reviewed.  It was noted that the Veteran sustained an injury to his back while working in November 2006.  In addition, it was noted that as a direct result of the Veteran's lumbosacral back with severe sciatic and motor weakness of the left lower extremity, he sustained a secondary and consequential fall in December 2006, whereby he fell down three concrete stairs, injuring his right wrist, fracturing his arm, and injuring his right elbow and right knee.  The physician opined that these injuries were secondary and consequential to the original work-related injury sustained in November 2006.  It was further noted that the Veteran sustained an injury to his back while in service in 1988.  He also had an injury while working at an airline in 1995 and 1997, resulting in a diagnosis of lumbosacral strain with right sacroiliac joint strain.  The Veteran further sustained injuries to his back in 2002/2003, while employed with Goodrich.  The private physician opined that within a reasonable degree of medical certainty, the Veteran sustained injuries to the lumbosacral back resulting in discogenic injury with sciatic, consisting of neurosensory loss and motor weakness of the left lower extremity.  The Veteran sustained a secondary injury as a result of his lumbosacral back injury with sciatic, causing a fall which resulted in traumatic injuries to the right arm in the form of an elbow fracture, as well as injuries to the right hand, right wrist (internal derangement) and right knee. 

A November 2007 VA treatment record noted complaints of burning pain in the feet and legs. 

A January 2008 private physician's report noted that the Veteran injured his back in service, resulting in chronic and permanent lumbosacral back pain and loss of function, which was present and continued following his separation.  He had sustained post-service injuries to the lumbar spine; however, his initial lumbar spine injury in the military resulted in his current chronic and permanent condition.

A March 2008 private medical opinion report noted that the Veteran injured his lower back, right forearm, right wrist, and right knee as a result of his employment at Raytheon in November 2006.  He was lifting a copying machine with a co-worker when his right knee gave way.  He did not fall but continued to carry the copy machine and noted pain in both feet, his lower back, abdomen, and groin.  He also had radiating pain to both feet, particularly the left, with spasms.  He completed the workday but noted bruising and pain in his feet and lower back.  He reported the injury to his employer the next day.  In December 2006, he was walking down steps when he slipped and fell forward due to "toe drop" from his back injury.  At that time he sustained an injury to his right elbow, right wrist, and right knee.  In terms of his past medical history it was noted that in 2003 the Veteran injured his back while working in the Middle East for Goodrich Raytheon.  He missed work from February 2003 until November 2005.  Since that time, he had permanent peripheral neuropathy with numbness and tingling as well as weakness in his legs.  He also indicated that while working for an airline in 1995, he injured his back while lifting.  He stated that the symptoms resolved from that injury.  He also had an injury during active service where he hurt his back.  He did not have an MRI and returned to work after 10 days.  He stated that he had problems with his back since 1987 but the problem did not keep him from working.  The private physician noted that based upon the medical records and the Veteran's history, it appeared that there was significant apportionment to preexisting injury and pathology for the lumbar spine.  The physician felt that it was clear that the Veteran was experiencing significant dysesthesias and radiculopathy of the lower extremities in 2003 and 2004.  It was also noted to be clear that the Veteran had continuing symptoms dating back to at least 1995 and certainly continuing from the injury in 2003.  With respect to the right elbow, right wrist and right knee, the physician opined that the Veteran sustained a fall as a consequence of his industrial injury in November 2006. 

A June 2008 MRI of the lumbar spine noted an impression of disc degenerative changes at L3-4, L4-5 and L5-S1, with broad based central disc protrusions and underlying annular fissures, as well as central spinal canal narrowing at various levels. 

A February 2009 private treatment record noted that the Veteran suffered injuries to his back in the 1980s, mid 1990s, and in 2002 and 2003.  He relapsed with his back and legs in November 2006. 

A November 2009 VA treatment record noted that the Veteran had low back pain. 

In an opinion statement in October 2010, following a review of the service treatment records and the claims file, a physician opined that it was less likely as not that the claimed lumbar spine condition was caused by or a result of low back strain in service.  The physician noted that the service treatment records documented a back injury after lifting a water heater incurred on June 21, 1988.  That condition resolved.  Post-service, the evidence showed an industrial back injury on August 4, 1995.  VA progress noted dated November 13, 2009 documented a Workers' Compensation back injury in 2006.  The physician noted that there were no complaints of or treatment for back pain between 1988 and 1995.  Accordingly, the physician opined that the current back disability was not related to a low back injury in service.

At the videoconference hearing in May 2011 the Veteran argued that in May 2009 after receiving functional restoration for his back disability, he was walking up some stairs when his left leg "dorsiflected" and he fell, tearing his left knee and twisting his left ankle.  He believed that the treatment for his back aggravated his herniations, which pinched his nerve.  When his leg did not enervate, it went out from under him, giving way, causing him to fall.  At the November 2008 DRO hearing, the Veteran stated that his left leg disability was due to the in-service low back injury in which he felt that he herniated a disc, although it was only called muscle strain at the time.  He further indicated that the bilateral lower extremity radiculopathy/neuropathy, sciatica was due to his lumbar spine disability.

On VA examination in October 2012, the Veteran reported initially injuring his back in June 1988 when he was lifting a water heater.  He experienced low back and was treated with pain medication.  He was diagnosed with low back strain.  He reportedly returned to regular duty after two weeks.  He endorsed ongoing intermittent pain with no other in-service back injuries.  The Veteran stated that post service he reinjured his back in October 1989 while employed by United Airlines as an avionics technician.  Thereafter, he reinjured his back s few times between 1993 to 1999 and was awarded workers compensation.  The Veteran noted onset of feelings of numbness and burning in his feet starting in January 2003.  Reportedly, he was hospitalized for sciatica with generalized muscle spasms.  He received a $90,000 settlement for the 2003 injury.  From 2006 to 2009 he was employed as a radar engineer when he reinjured his back while moving a heavy copy machine when the left leg buckled.  He reported aggravation of the 2003 injury with constant foot burning since 2003 with some relief with epidurals.  He also related a leg weakness associated with a fall in December 2006.  Reportedly, he fell down a flight of stairs fracturing his right arm near the elbow, and injuring his right knee and right wrist.  He related multiple other falls associated with weakness in the left leg.  He reports 2010 he was sent to a back rehab center by workers' compensation following a fall with further injury to the back and right shoulder.  The Veteran complained of constant aching disc pain located in the low back, dull in the thoracic with radiation down the lateral legs ("raw from muscle spasms") made worse with standing and better with spine position.  The Veteran endorsed back spasms, stiffness, fatigability, lack of endurance, loss of motion, deformity because the pelvis was twisted, visual disturbances, numbness in the plantar region and toes of both feet.  He denied spine pain, weakness, swelling, heat, redness, instability, giving way, locking, weight loss, fever, malaise, dizziness, bladder complaints, bowel complaints and erectile dysfunction.  The Veteran reported progressively worse back pain with increased intensity and frequency of pain.  X-rays revealed mild levo rotatory scoliosis and multilevel degenerative changes.  

Following a review of the claim file and an examination of the Veteran, history, and a review of the medical literature, the examiner opined that the Veteran's current low back condition was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including the in-service back pain associated with lifting a water heater.  The examiner further noted that it was at least as likely as not that the current low back disability was the result of the post-service workers' compensation injury described by the Veteran and was not caused by and/or worsened by an already service connected disability.  The examiner explained that the natural progression of the workers' compensation back condition was not altered or worsened by any event and/or condition that occurred and/or expressed during active service, as the workers' compensation back was post-service.

In April 2016 a VA examiner submitted a supplemental medical opinion addressing the Veteran's contentions.  The examiner concluded, after a review of medical records, and a review of the medical literature, that the claimed lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and a cervical spine disability was less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  In support of the opinion, the examiner noted that the evidence was not supportive of a finding that the lifting injury in service resulted in chronic permanent disability.  Additionally, the Veteran's statements including those made to the private doctors of record as well to the nurses and clinicians seen in VHA facilities were less than supportive of any conclusion that the lumbar spine was initially chronically or permanently injured due to lifting a heater in military service many years ago, rather the records documented multiple industrial injuries to the back post-service discharge, for which he was awarded workers' compensation benefits.  To the extent private physicians associated the lumbar spine disability with service, the opinions were not supported by the evidence present in the service treatment records which were not indicated to have been reviewed prior to rendering the stated opinions.

The Board finds the opinion of the April 2016 VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current lumbar spine disability during service.  The examiner's findings were based on a review of the evidence and examination of the Veteran, which did not substantiate a finding that the Veteran sustained a chronic lumbar spine disability in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran current lumbar disability is related to service.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Additionally, the opinion is consistent with prior opinions submitted by both VA examiners and private physicians who have attributed the Veteran's current lumbar spine disability to numerous industrial low back injuries.  

Conversely, the Board finds the medical opinions submitted by R.A.H. do not reflect consideration of the all of the facts, including failure to acknowledge the lack of significant clinical findings pertaining to the lumbar spine in November 1988  until an industrial injury several years after discharge from service, June 1996 imaging studies of the lumbar spine that were unremarkable, and fails to acknowledge the many significant post-service industrial back injuries that resulted in periods of disability and significant medical treatment, including surgery.  Moreover, the opinions from Dr. R.A.H. and a private physician in January 2008 lack probative value as their conclusions were not supported by adequate rationale. See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

To the extent the Veteran believes that his current lumbar spine disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of the lumbar spine degenerative joint and disc disease require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current lumbar spine disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his lumbar spine disabilities is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the lumbar spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current back disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2. Cervical spine disability 
 
The Veteran alleges that during service, when he was having his wisdom teeth removed, he woke up during the procedure.  The dentists were having extreme difficulty removing the bottom two wisdom teeth, which were heavily impacted.  They had to be hammered, chiseled and quartered.  In an effort to remove the teeth, they used brute force, which caused radiating shoulder pain from the Veteran's neck.  The Veteran believes that this forceful removing of the wisdom teeth damaged his cervical spine at C6-C7.

The evidence of record shows that the Veteran has been diagnosed with a cervical spine disability, diagnosed degenerative joint and disc disease of the cervical spine.  Accordingly, the first element of service connection, a current disability, is met.  

The service treatment records reflect that on January 24, 1989 the Veteran was seen for complaints of cervical spasm for one week.  Objective findings revealed limited range of motion, good strength, and normal neurological examination.  The assessment was cervical muscle strain/torticollis.  He was prescribed Motrin and Flexeril, and was told to apply heat to the area. 

On January 26, 1989 the Veteran was seen for cervical muscle spasm follow-up.  He stated that his neck has improved but there is still pain.  Examination revealed limited range of motion and some spasm.  The impression was cervical spasm. 

A February 6, 1989 service treatment record reflects that the Veteran was seen for complaints of cervical strain since the morning.  There was no trauma to the area and no numbness or tingling.  The assessment was cervical strain. 

On February 9, 1989 the Veteran was seen for an episode of torticollis.  There was some limitation of motion, particularly flexion, extension, and rotation of the left. 

On February 10, 1989 the Veteran was seen for neck pain after having slept on his neck wrong.  After seven days it got mildly better and then worsened so he came in.  The assessment was cervical strain, somewhat improved. 

A February 14, 1989 service treatment record noted that the Veteran was seen for a two and a half to three week history of cervical pain secondary to a twisting injury.  He stated that the neck pain began one morning when he woke up.  It resolved and then returned frequently over the past few weeks.  Range of motion of the cervical spine revealed full flexion and extension with pain.  There was tenderness at the C6-7 facet joint.  There was also tenderness surrounding the musculature of the left side.  The assessment was cervical sprain, suspect left side C6-C7 facet joint irritation.  Exercises were recommended.  X-rays showed straightening of the cervical spine. 

A May 1989 dental medical history report noted that the Veteran experienced recurrent neck spasm in the past year.  It was also noted that the Veteran had his wisdom teeth removed in 1986.  

The post-service medical evidence includes a September 1991 private treatment record which noted complaints of chronic neck strain with radiculopathy.  It was noted that the Veteran awoke with a stiff neck and left shoulder discomfort the previous day.  The pain was currently worse.  The assessment was trapezius strain.  A September 1991 x-ray study revealed some very mild intervertebral disc space narrowing at C4-5 and C5-6.  The cervical spine was otherwise unremarkable. 

An October 1995 private physician's medical report indicated that the Veteran injured his neck non-industrially four years earlier.  He was treated by a chiropractor.  These visits with the chiropractor were helpful because he did not get the torticollis episodes much since then.  There was no radiating pain down his arms.  He had not had any major headaches or neck pain since then and he has never had any industrial injuries with regard to his neck. 

A June 1999 private treatment record noted a finding of chronic cervical strain and degenerative disc disease of the cervical spine. 

A December 2003 private treatment record noted that the Veteran was seen for neck and shoulder pain, as well as pain, numbness, and tingling in the legs, radiating to the feet, left more than right.  The Veteran was also seen for facial burning and bilateral arm burning.  The impression was degenerative changes at C3-4, C5-6, and C6-7, and spinal stenosis at C6-7 and C5-6 to a slightly lesser degree. 

A February 2004 private treatment record noted complaints of new numbness and tingling in the fingertips.  The impression was mild cervical degenerative changes. 
A March 2004 private treatment record noted complaints of occasional neck discomfort and some pain in the upper extremities, especially in the right arm from the elbow to the axilla.  The examiner stated that he was at a loss to explain all of the Veteran's symptoms.  The physician wondered whether it was some form of posttraumatic stress disorder.  Neurological and psychological assessments were suggested. 

A July 2004 letter summarizing treatment from a private physician indicated that the Veteran had degenerative disc disease of the cervical spine, as well as spinal stenosis.  There was no distortion of the spinal cord in the cervical region.  It was noted that in 2003 the Veteran was working overseas and working 80 to 100 hours a week.  He first began experiencing symptoms in February 2003.  It started with burning pain in his feet.  The pain seemed to start in his left buttocks and it traveled down the back of his left leg.  He then experienced pain in his hands, which traveled up his hands, worse on the right.  This extended into the right axilla.  He would also experience shooting pain in his neck and back.  Neck examination showed slightly restricted range of motion of the neck on flexion.  There was no specific tenderness of the neck.  Hyperesthesia was present in the C6 dermatome on the right upper extremity.  MRI revealed degenerative discs at C5-6 and C6-7, with some congenital and some superimposed degenerative stenosis at those levels.  The MRI also suggested some deformation of the spinal cord at both C5-6 and C6-7.  The impression was cervical degenerative disc disease and possible cervical spine stenosis with mild radiculopathy and/or radiculitis of the upper extremities.  An exercise program was initiated.  In June 2003 range of motion of the neck was excellent.  A post-myelogram/CT study from 2004 revealed some narrowing of the spinal canal at C5-6 and C6-7, but it did not show any distortion of the spinal cord.  There was some mild foraminal narrowing at C5-6 and C6-7.  In March 2004 the Veteran reported occasional neck discomfort and pain in his upper extremities, more so on the right than the left.  The physician opined that the Veteran is primarily psychologically disabled, as his symptoms did not correlate well with any physical disease or process. 

In a June 2005 private physician's medical opinion report, Dr. R.A.H. noted that the Veteran's in-service lumbar spine symptoms continued and led to more progressive pain involving his cervical spine.  Cervical spasm was confirmed on clinical examination in 1989.  It was noted that the Veteran continued to seek treatment in service through February 9, 1989, when he had limitation of motion.  X-ray studies revealed a straightening of the cervical spine.  It was noted that A January 2003 MRI revealed small paracentral protrusion indenting the thecal sac at C2-C3, a mild annular disc bulge at C3-C55, an annular disc bulge with lateral protrusion to the left at C5-C6, and indenting the left C7 nerve root.  Dr. R.A.H. stated that this MRI testing was consistent with the in-service cervical injury in that there was evidence of C6-C7 nerve root irritation.  Dr. R.A.H. opined that the Veteran's cervical injury in service showing a C7 nerve root irritation was a severe, chronic, and permanent cervical discogenic injury.  Dr. R.A.H. stated that such is confirmed by post-separation MRI testing showing cervical spine disc herniation. 

In May 2006 Dr. R.A.H. noted that the Veteran injured his cervical spine in service.  Dr. R.A.H. stated that the service treatment records showed evidence of a left-sided C6-7 nerve root injury.  It was further noted that the Veteran has had continued, uninterrupted neck pain since this service injury.  Dr. R.A.H. opined that to a reasonable degree of medical certainty, the Veteran suffered from a severe, chronic, and permanent cervical discogenic injury with persistent spasm, pain, and limited mobility in service.  This chronic condition followed the Veteran after service and continued to be a chronic condition.  Although he may have sustained an exacerbation of his service incurred neck injury after service, this was just an aggravation of a preexisting service related injury.  The original in-service injury was in fact chronic and permanent, based upon the service-treatment records. 

An April 2007 private orthopedic consultation report noted that the Veteran had complaints of neck pain that started back in 1989 with an injury in the military.  He had off and on complaints of neck pain and with his recent low back injury in November 2006, he noticed a marked increase, but it is not as bad as his lower back.  No diagnosis with respect to the cervical spine was rendered. 

A January 2008 private medical opinion report noted that the Veteran was diagnosed with a cervical spine injury in service.  Specifically, he had a C6-7 nerve root injury based upon in-service clinical examinations.  This was indicative of the presence of neurological cervical spine damage, which was chronic and permanent and showed that a chronic cervical spine injury began during service.  The private physician opined that the Veteran's recurrent episodes of spasm and torticollis were a direct result of his original service injury. 

On VA examination in October 2012, the Veteran reported atraumatic neck pain on waking during service in 1987, with no diagnosis treated with muscle relaxers for reported recurrent torticollis.  He denied any in-service neck injuries.  The Veteran complained of constant sharp/stabbing disc neurological pain located in the upper thoracic regions with radiation to the lateral arms to the fourth and fifth fingers.  The pain worsened with push-ups, pull-ups and improved with a soft collar, rest and medication.  He also endorsed spasm, stiffness, fatigability, lack of endurance and heat only with flare-up.  The Veteran denied spine pain, weakness, swelling, redness, instability, giving way, locking, loss of motion, deformity.  X-rays revealed straightening of the cervical spine curvature and degenerative changes involving primarily the mid to lower cervical spine.  Following a review of medical records, taking a history, performing a physical examination and a review of the medical literature, the examiner opined that the Veteran's current cervical spine condition was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including the in-service cervical strain and/or torticollis and/or straightening of the cervical spine and/or suspected facet joint irritation C6-7.  Instead, the examiner attributed the condition to post-service occupational injuries to the neck, including falls in 2006.  It was further noted that the Veteran reported the current neck condition started in 2003.

In April 2016 a VA examiner submitted a supplemental medical opinion addressing the Veteran's contentions.  The examiner concluded, after a review of medical records, and a review of the medical literature, that the claimed cervical spine disorder, diagnosed as osteoarthritis of the cervical spine in October 22012, was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and a cervical spine disability was less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  In support of the opinion, the examiner noted that the Veteran's neck pain in service was associated with waking with torticollis and was treated with muscle relaxants.  Subsequent claims that the neck condition was due to the lumbar spine condition conflicted with the statements that initial neck pain in service occurred upon awakening from sleep, as well as statements that associated the neck pain with on the job injuries with award of workers' compensation payments.  The Veteran's statements, including those made to the private doctors of record as well to the clinicians seen in VHA facilities, were less than supportive of any conclusion that the current cervical spine degenerative arthritis and degenerative disc disease was initially chronically or permanently injured due to short-lived, one time neck muscle pain upon awakening in service.  The private treatment records that provided nexus opinions regarding initial injuries of the spine, whether lumbar or cervical, were not supported by the evidence present in the service treatment records which were not indicated to have been reviewed prior to rendering the stated opinions.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that this point has been attained, based on the service treatment records in January 1989 and February 1989 of neck complaints and findings of cervical strain, torticollis, as well as muscle spasm and x-ray evidence of straightening of the cervical spine.  Additionally, a left-sided C6-7 facet joint irritation was suspected.  The post-service medical evidence reflects a current neck disability and, in the form of private and VA medical opinions, an indication that the current neck disability had onset in service and is likely etiologically related to the in-service neck complaints/findings. Additionally, the Veteran's lay assertions that his neck symptoms began during service, along with documentation of neck problems during service, are of probative value.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, service connection for a cervical spine disability is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



3.  Left leg, to include left ankle and knee disability

The Veteran claims entitlement to service connection for a left leg disability, to include ankle and knee disorders.

The evidence of record shows that during the pendency of this appeal the Veteran was diagnosed with a left ankle sprain in 2010.  Accordingly, the first element of service connection, a current disability, is met.  Pertaining to the Veteran's claimed left knee disorder, a VA examiner in February 2012 concluded that the Veteran did not have a left knee disability.  Private treatment records document complaints of left knee pain, along with a history of meniscectomy associated with an industrial injury.  While it is unclear whether there is any pathology in the left knee, the Board proceeds, for the purposes of this discussion, as though current left knee disability is present.

The service treatment records show that a February 1988 treatment record noted complaints of a left ankle sprain due to a left ankle running injury two days earlier. The assessment was grade I sprain of the left ankle.  An ace bandage was given to the Veteran and he was told to use cold alternating with warmth followed by progressive range of motion exercises.  The remainder of the service treatment records document no further ankle complaints or findings.  A November 1988 enlistment examination report for the Air Force was negative for any ankle, left knee or left leg complaints or findings.  The accompanying report of medical history noted no complaints or findings related to the left leg.  The service treatment records contain no complaints, findings or diagnosis consistent with a left knee disability.  As such, the service treatment records lack the combination of manifestations sufficient to identify a chronic left leg disability as distinguished from merely isolated findings.  Rather, the record suggests that the in-service grade I left ankle sprain resolved with treatment.  The Board finds that the service treatment records lack sufficient observation or even notation to establish any disability onset in service.

An October 1995 noted a past medical history significant for an industrial injury to his lower back in 1994.  Reportedly, he required a meniscectomy on his left knee for that condition.

A June 1996 private physician's report noted that the Veteran injured his left knee in an industrial injury, which resulted in a meniscectomy and 11 percent disability.

Treatment notes in 2010 recorded complaints of left ankle pain and knee pain secondary to fall on that occurred the previous day.  X-rays of the ankle did not show fracture.

A June 2010 private treatment record noted that the Veteran fell the previous day at his home and twisted his ankle.  He was seen for complaints of left ankle and left knee pain.  The fall occurred at his home.  X-rays revealed no fractures.

In an opinion statement in October 2010, a physician noted that  February 2, 1988  service treatment record noted treatment for a left ankle sprain.  After service, a June 18, 2010 treatment note documented treatment for a left ankle sprain which occurred after a fall.  Following a review of the claims file, the physician noted that there was no evidence of a left ankle disability between 1988 and 2010.  Accordingly, the physician concluded that the in-service left ankle injury in 1988, and the post-service left ankle injury in 2010 were two separate and unrelated injuries.  In other words, the left ankle problem in 2010 was not related to the left ankle injury in service.

On VA examination in October 2012, the Veteran reported a left ankle injury in 2010 when he fell.  Reportedly, he was diagnosed with ligament tears.  There was no surgical intervention.  He was last treated for the left ankle in 2011.  On examination, the Veteran related mild infrequent pain located in the lateral ankle made worse with running and better with rest and ice.  He denied weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, lack of endurance and loss of motion or deformity.  The examiner determined, after a review of medical records, taking a history, and performing a physical examination the Veteran's current left ankle condition was less likely as not permanently  aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including any alleged in-service ankle conditions.  The examiner further found that it was at least as likely as not that the left ankle condition was the result of the 2010 injury when the Veteran fell because of a left leg condition associated with the post-service workers' compensation back injury and was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  On examination, the Veteran denied any left knee condition and imaging studies revealed no abnormalities.  

In April 2016 a VA examiner submitted a supplemental medical opinion addressing the Veteran's contentions.  The examiner concluded, after a review of medical records, and a review of the medical literature, that the claimed left ankle disorder, diagnosed as a sprained ankle, was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and a cervical spine disability was less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  In support of the opinion, the examiner noted that the service treatment records documented a grade I left ankle sprain that appeared to have healed in service without sequelae or complications.  Thereafter in June 2010 the Veteran was seen again at the emergency department for a left ankle injury due to a fall in June 2010.  At that time imaging studies confirmed the presence of a small spur only, which was disproportionate and inconsistent with left ankle sprain injury in service that would have resulted in chronic disability.  Moreover, the initial injury in service was documented as a grade I sprain which more likely than not did not have subsequent complications.  There is less than sufficient evidence to support the Veteran's contentions that any left ankle condition now was incurred due to a remote grade I ankle sprain February 1988 in military service.

In finding that the evidence does not support a conclusion that the Veteran incurred left leg disability in service, including ankle and knee disorders, the Board finds the opinion of the April 2016 VA examiner to be the most persuasive and probative opinion of record.  The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained a left ankle disability in service as the incidents in 1986 and 2010 were unrelated.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's current left ankle disability is related to service.  The opinion is consistent with both VA and private medical opinions of record.  As this opinion was based on an examination of the Veteran and is supported by a well-reasoned rationale, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez, supra.  There is no medical opinion to the contrary.

While the Veteran may believe that he currently suffers from a left leg condition that is  related to a left ankle sprain in service, it has not been shown that the Veteran had specialized training sufficient to diagnose ankle or knee disorders or to determine whether particular symptoms are the result of a chronic left leg disability.  See Jandreau, supra.  In this regard, the diagnosis and etiology of ankle and knee disorders requires medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.  Thus, the Veteran's own opinion regarding the onset and etiology of his current left leg disability, including ankle and knee disorders, is not a competent medical opinion.

To the extent the Veteran claims he developed a left leg disability secondary to the lumbar spine disability, inasmuch as service connection for a lumbar spine disability has not been established, there is no legal basis upon which to award service connection for a left leg disability on a secondary basis.  38 C.F.R. § 3.310.

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.



4. A right wrist disability, a right knee disability, a right arm disability, and sciatic nerve disability of the lower extremities, also claimed as neuropathy

The service treatment records show that following a back injury in June 1988, the Veteran denied numbness and tingling in legs at the time but described pain radiating down both legs.  Neurological examination was normal.  Straight leg raise test was negative.  The service treatment records document no complaints, findings or diagnoses consistent with a right wrist disability, a right knee disability, a right arm disability, or sciatic nerve disability of the lower extremities, including neuropathy.  

After service, a June 1996 private treatment record noted complaints of hand and arm problems.  The Veteran reported that he had had epicondylitis and tenderness from painting that he had done.  This resulted in two weeks of disability, non-industrial, which had just ended.

A March 2004 treatment record showed treatment for injuries sustained on February 20, 2003.  The Veteran reported bilateral foot pain that radiated up his legs to his buttocks and back.  He also endorsed some occasional neck discomfort and some pain in his upper extremities, especially in the right arm from the elbow to the axilla.  An April 2004 treatment note recorded an impression of bilateral lower extremity neuritis.

Treatment notes in January 2007 showed that the Veteran injured his right wrist and right elbow on December 25, 2006.  At that time the Veteran denied a history of prior trauma to the elbow.  He was diagnosed with nondisplaced radial neck fracture of the right elbow.  X-rays of the right wrist revealed no abnormalities.

An August 2007 private treatment note recorded a history of right knee injury on June 15, 2007 that required right knee arthroscopic partial medial meniscectomy and chondroplasty of medial femoral condyle.  

A March 2008 private medical opinion report noted that the Veteran injured his lower back, right forearm, right wrist, and right knee as a result of his employment at Raytheon in November 2006.  He was lifting a copying machine with a co-worker when his right knee gave way.  He did not fall but continued to carry the copy machine and noted pain in both feet, his lower back, abdomen, and groin.  He also had radiating pain to both feet, particularly the left, with spasms.  He also related injuries incurred in a fall in December 2006, when he was walking down steps when he slipped and fell injuring his right elbow, right wrist, and right knee.  In terms of his past medical history it was noted that in 2003 the Veteran injured his back while working in the Middle East for Goodrich Raytheon.  He missed work from February 2003 until November 2005.  Since that time, he had permanent peripheral neuropathy with numbness and tingling as well as weakness in his legs.  The physician felt that it was clear that the Veteran was experiencing significant dysesthesias and radiculopathy of the lower extremities in 2003 and 2004.  It was also noted to be clear that the Veteran had continuing symptoms dating back to at least 1995 and certainly continuing from the injury in 2003.  The physician opined that the right elbow, right wrist and right knee conditions were sustained a fall as a consequence of his industrial injury in November 2006.

An October 2008 private physical therapy note indicated that the Veteran presented with low back pain, right knee buckling, left toe drop, burning sensation of the bilateral plantar aspect of the heels/plantar great toes, and occasional bilateral posterior legs (calves).  Neurological studies were normal.  It was noted that the in December 2006 the Veteran had fallen and fractured his right upper extremity.  There was no electrodiagnostic evidence of right or left lumbosacral radiculopathy, lumbosacral plexopathy, tibial/peroneal/sciatic neuropathy, or peripheral neuropathy.  The May 2003 electrodiagnostic study demonstrated a mild bilateral L5 radiculopathy.  The clinician noted that the study was normal, consistent with improvement since 2003 and no evidence of chronic radiculopathy.

On VA examination in October 2012 the Veteran reported right knee pain associated with a fall in December 2006 that resulted in internal derangement of the right knee with torn meniscus.  The Veteran had also undergone an arthroscopic procedure in 2008 with good results.  He was last treated for the knee in 2009 with no scheduled or planned future treatment.  The Veteran reported a constant sharp pain located in the anterior/medial knee made worse with impact activities and deep knee bend.  The pain was progressively worse.  The pain improved with use of gel soles, medications, ice and heat treatment and rest.  He also endorsed weakness, intermittent minor swelling, instability, fatigability and lack of endurance.  The Veteran denied stiffness, heat, redness, giving way, locking, loss of motion and deformity.  The Veteran denied incapacitation episodes related to the right knee.  X-rays of the right knee were normal.  Following a review of medical records, taking a history, and performing a physical examination the Veteran's current right knee condition, the examiner opined that it was less likely as not that the right knee disability was permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, including any alleged in-service knee conditions.  Moreover, the right knee disability was determined to be at least as likely as not a result of post-service injury when the Veteran fell because of a right leg condition associated with the post-service workers' compensation back injury and was not caused by and/or worsened by an already service connected disability. 

Concerning a right arm disability, the Veteran reported a right elbow rotator cuff injury with arthritis in 2006.  Following a review of medical records, taking a history, and performing a physical examination, the examiner opined that the right elbow condition was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, including any alleged in-service elbow conditions.  The examiner opined that it was at least as likely as not a result of post-service injury when the Veteran fell because of a left leg condition associated with the post-service workers' compensation back injury and was not caused by and/or worsened by an already service connected disability. 

Regarding the right wrist, the Veteran reported injuring his right wrist in a fall in 2006, with ganglion cyst found in January 2007.  The cyst was injected with good results and eventual resolution over three years and no recurrence.  He related residual weakness of the wrist associated with the cyst, along with infrequent pain only with firm grasping located deep in the wrist made worse with squeezing and better with avoiding squeezing.  Following a review of medical records, taking a history, and performing a physical examination, the examiner concluded that it was less likely as not that a right wrist condition was permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including any alleged in-service wrist conditions.  The examiner further found that it was at least as likely as not a result of post-service injury when the Veteran fell because of a left leg condition associated with the post-service workers' compensation back injury and was not caused by and/or worsened by an already service connected disability. 

The VA examiner also noted that there was no evidence of peripheral nerve condition in either leg.  Consistent with the examination findings, a November 2012 electrodiagnostic study was within normal limits, with no evidence suggestive of peripheral neuropathy or lumbosacral radiculopathy. 

The Board finds the opinion of the October 2012 VA examiner to be the most persuasive and probative opinion of record.  The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran's claimed right wrist disability, right knee disability, right arm disability, and sciatic nerve disability of the lower extremities, initially noted after service, were etiologically related to service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's claimed conditions are related to service.  In fact, both VA and private physicians attribute the claimed conditions to post-service injuries.  As this opinion was based on an examination of the Veteran and is supported by a well-reasoned rationale, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez, supra.  Significantly, there is no medical opinion to the contrary.

While the Veteran may believe that he currently suffers from right wrist disability, right knee disability, right arm disability, and sciatic nerve disability of the lower extremities, that are etiologically related to service, it has not been shown that the Veteran had specialized training sufficient to diagnose joint or neurological disorders or to determine whether particular symptoms are the result of a chronic disabilities.  See Jandreau, supra.  In this regard, the diagnosis and etiology of joint and neurological disorders requires medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinions rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  Thus, the Veteran's own opinion regarding the onset and etiology of his current right wrist disability, right knee disability, right arm disability, and sciatic nerve disability of the lower extremities, is not a competent medical opinion.

To the extent the Veteran claims he developed a right wrist disability, right knee disability, right arm disability, and sciatic nerve disability of the lower extremities, are secondary to the lumbar spine disability, inasmuch as service connection for a lumbar spine disability has not been established, there is no legal basis upon which to award service connection on a secondary basis.  38 C.F.R. § 3.310.

In summary, there is no competent evidence of arthritis or neurological disorders affecting the right wrist, right knee, right arm, or lower extremities in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current right wrist disability, right knee disability, right arm disability, and sciatic nerve disability of the lower extremities, are related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.




ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for a cervical spine disability is granted.  

Service connection for a left leg disability, including knee and ankle disorders, is denied.  

Service connection for a right wrist disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right arm disability is denied.

Service connection for a sciatic nerve disability of the lower extremities, also claimed as neuropathy, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he currently suffers from bilateral upper extremity radiculopathy due to the cervical spine disability.  He also asserts that his left shoulder condition is secondary to the cervical spine disability.  

Concerning the left shoulder, a September 1991 treatment note recorded complaints of left shoulder pain for two days with a clinical impression of trapezius strain.  In 1999 the Veteran was seen for chronic left shoulder pain.  The assessment was left shoulder strain and tendonitis.  
A May 1999 private treatment record noted that the Veteran was seen for left shoulder pain.  It was noted that the Veteran hurt his left shoulder in 1987.  He had paravertebral and rhomboid spasm.  He currently complained of pain in his elbow, which traveled up to the shoulder and down to the mid back.  On examination there was full range of motion of the shoulder, but there was mild tenderness.  The assessment was left shoulder strain.

A VA examiner in October 2012, following a review of the claims file, taking a history for the Veteran, and performing a physical examination, opined that the Veteran's current left shoulder condition was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, including any alleged in-service shoulder conditions.  The condition was at least as likely as not a result of post-service injury when the Veteran fell because of a left leg condition associated with the post-service workers' compensation back injury and was not caused by and/or worsened by an already service connected disability.  However, as noted above, this decision grants service connection for the cervical spine disability.  

Concerning the claimed radiculopathy of the upper extremities, a February 2004 private treatment record noted complaints of numbness and tingling in the fingertips.  The impression was mild cervical degenerative changes.

A March 2004 private treatment record noted complaints of occasional neck discomfort and some pain in the upper extremities, especially in the right arm from the elbow to the axilla.  The examiner stated that he was at a loss to explain all of the Veteran's symptoms.  The physician wondered whether it was some form of posttraumatic stress disorder.  Neurological and psychological assessments were suggested.

A July 2004 letter noted the Veteran's report of pain in his hands, worse on the right.  This extended into the right axilla.  The impression was cervical degenerative disc disease and possible cervical spine stenosis with mild radiculopathy and/or radiculitis of the upper extremities.  A November 2009 VA treatment record reflects an assessment of cervical neuropathy.  The Veteran complained of radicular pain in the right arm.  As such, it is unclear whether the Veteran currently suffers from a neurological disorder affecting the upper extremities as a result of the cervical spine disability. 

As previously noted, in this decision the Board has granted service connection for a cervical spine disability.  As such, a medical opinion is necessary to determine whether the Veteran's current bilateral upper extremity radiculopathy and left shoulder disability are secondary to his now service-connected cervical spine disability.  Furthermore, the Veteran VCAA notice regarding the secondary aspect of his claims for service connection for bilateral upper extremity radiculopathy and left shoulder disorder must be provided on remand. 

Accordingly, the case is REMANDED for the following action:
 
1.  Provide the Veteran with VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection radiculopathy of the upper extremities and a left shoulder disability as  secondary to his now service-connected cervical spine.

2.  Request the Veteran identify all medical providers, both VA and private, from whom he has received treatment for radiculopathy of the upper extremities and a left shoulder disability.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Appellant should be notified of such.

3.  Obtain updated VA treatment records that are not already in the claims file.

4.  Schedule the Veteran for the appropriate VA examination(s) to determine whether the claimed radiculopathy of the upper extremities and a left shoulder disability are due to the now service-connected cervical spine disorder.  The claims file must be made available for the examiner's review.  The VA examiner must indicate that the claims file was reviewed.  Any studies and tests deemed necessary by the examiner should be accomplished.  The examiner should address the following:

(a) Does the Veteran now suffer from peripheral neuropathy or radiculopathy of the upper extremities?

(b) If the Veteran does suffer from peripheral neuropathy or radiculopathy of the upper extremities, is it at least as likely as not (50 percent or greater probability) that the peripheral neuropathy or radiculopathy of the upper extremities is caused by or aggravated (chronically worsened beyond normal progression) by the service-connected cervical spine disability?  If it is aggravated by the cervical spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability.

(c) Identify any current left shoulder disorder found to be present.

(d) For any diagnosed left shoulder disability, is it at least as likely as not (50 percent or greater probability) that the left shoulder disorder is caused by or aggravated (chronically worsened beyond normal progression) by the service-connected cervical spine disability?  If it is aggravated by the cervical spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability.
The examiner's reasoning for all opinions expressed should be provided.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


